427 F.2d 544
Floyd Morris BRIDGES, Appellant,v.UNITED STATES of America, Appellee.
No. 24971.
United States Court of Appeals, Ninth Circuit.
June 3, 1970.

Richard J. Stall (argued), Marinal Del Rey, Cal., Floyd Morris Bridges, pro se, for appellant.
Harry D. Steward, U.S. Atty., Joseph A. Milchen, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before MERRILL, HUFSTEDLER, and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant raises two issues in his appeal from a Dyer Act conviction (18 U.S.C. 2312): (1) Was the evidence sufficient to support the implied finding of the jury that the man from whom appellant obtained the automobile was the owner of the car? and (2) was the automobile 'stolen' within the meaning of section 2312 when appellant obtained it, using a worthless check, under circumstances that should have alerted the dealer to the likelihood that appellant's check would be bad?


2
Our examination of the evidence convinces us that the record amply supports the implied finding of ownership of the stolen car.


3
Gross carelessness of the dealer in accepting appellant's bad check does not change a theft into a poor business bargain.  Appellant's conduct fell within the purview of section 2312.  Cf. United States v. Turley (1957) 352 U.S. 407, 77 S.Ct. 397, 1 L.Ed.2d 430.)


4
The judgment is affirmed.